In a proceeding pursuant to CPLR 7503 (a) to compel arbitration and stay a proceeding entitled Matter of Herman v Herman, pending before the Family Court, Kings County, under docket No. F-06826-11, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Martin, J.), dated July 5, 2012, as denied the petition and dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“ ‘Arbitration is essentially a creature of contract in which the parties themselves charter a private tribunal for the resolution of their disputes and are free to enlarge, restrict, modify, amend or terminate their agreement to arbitrate’ ” (Matter of All Metro Health Care Servs. Inc., v Edwards, 57 AD3d 892, 893 [2008], quoting Matter of Instituto De Resseguros Do Brasil v First State Ins. Co., 221 AD2d 266, 266 [1995]; see Matter of Village of Chester v Local 445, Intl. Bhd. of Teamsters, 118 AD3d 1012, 1012-1013 [2014]). Here, the parties specifically agreed to submit their dispute to the Beth Din Karlsburg of Kollel Bais Talmud L’Horuah (hereinafter the Beth Din). Under the particular circumstances of this case, upon the Beth Din’s express recusal therefrom, the Supreme Court properly denied the petition and dismissed the proceeding (see CPLR 7503; cf. Rosenberg v Piller, 116 AD3d 1023 [2014]).
The petitioner’s remaining contentions are without merit. Rivera, J.P., Austin, Cohen and Duffy, JJ., concur.